DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a microbial consortium comprising ammonium oxidizing strains and strains that are commensal thereto (Step 1), which is considered to be a product of nature (Step 2A, Prong 1).  While claims 8 – 10 recite particular activity of the consortium, this does not appear to be a marked difference from their natural counterparts who also exhibit nitrifying activity and oxygen uptake.  Moreover, the claims appear to recite bacteria and their natural qualities and activity (Step 2A, Prong 1).  The claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are only drawn to the consortium in particular ratios or in an aqueous solution, which do not appear to impose a meaningful limit on the judicial exception.  Rather, the additional elements appear drawn to adding insignificant extra-solution activity to the judicial exception (Step 2A, Prong 2).  Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the bacteria to an aqueous solution merely amounts to adding insignificant extra-solution activity to the judicial exception and because it is routine in the art to optimize amounts of bacteria in 
For these reasons, the claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 7 – 10 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Yoon et al. (WO 2016/135699 as cited by US 2018/0237353). 
Regarding claims 1 - 2, Yoon teaches microbial consortia (abstract) comprising 2 or more species, 5 or more species, or all species of Bacillus, Azospirillum, Nitrosopumilus (0004), Deinococcus, Azotobacter, Rhizobium, Nitrobacter and Nitrosomonas (0043-0044, Table 1).
Regarding claim 7, Yoon teaches B. subtilis, B. megaterium, B. amyloliquefaciens, B. cereus and Deinococcus (Table 1, 0044).

Regarding claim 12, the compositions may be combine with liquid fractions, or is aqueous (0005-0006). 
The reference anticipates the claimed subject matter.

Claims 1, 6, 8 – 10 and 12 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Botto et al. (US 5821112).
Regarding claim 1, Botto teaches microbial compositions comprising mixed bacteria including at least 1 species each of Nitrosomonas, Nitrobacter, Enterobacter, Acinetobacter and Bacillus (abstract).
Regarding claims 6, Nitrosomonas europaea is a preferred species (col.5 line 20-30).
Regarding claims 8 - 10, since the prior art teaches the same species together in the same composition as claimed, it would also inherently exhibit the claimed intended results or activity (col.1).
Regarding claim 12, the compositions may be liquid form, or is aqueous (col.2 line 66 – col.3 line 14, 55-62).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (WO 2016/135699 as cited by US 2018/0237353). 
Regarding claims 1 - 2, Yoon teaches microbial consortia (abstract) comprising 2 or more species, 5 or more species, or all species of Bacillus, Azospirillum, Nitrosopumilus (0004), Deinococcus, Azotobacter, Rhizobium, Nitrobacter and Nitrosomonas (0043-0044, Table 1).  Regarding claim 7, Yoon teaches B. subtilis, B. megaterium, B. amyloliquefaciens, B. cereus and Deinococcus (Table 1, 0044).  Regarding claims 8 - 10, since the prior art teaches the same species together in the same composition as claimed, it would also inherently exhibit the claimed 
Regarding claims 3 – 5 and 11, Yoon does not teach the consortia having the claimed excess of a particular strains compared to others, or the claimed ratios.  However, Yoon teaches the microbes are active components of the compositions (abstract, 0004-0006), thereby indicating the strains to be result effective variables.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts and ratios of each strain within the consortia of Yoon as a matter of routine experimentation and procedure, since the microbes are indicated to be active components thereof, and with a reasonable expectation for successfully obtaining an effective microbial consortia.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Regarding claim 6, Yoon does not teach the claimed species.  However, Yoon teaches that suitable microbes can be identified by one in the art based on characteristics desired to be included in the consortia or compositions (0044).  Since the reference directs one in the art to include Nitrosomonas and Nitrosopumilus species (Table 1, 0044), one of ordinary skill in the art would have been motivated to select various species within the genera when practicing the teachings of Yoon and with an expectation for successfully obtaining the functional consortia therein.
Absent evidence of an unexpected result, benefit or advantage, the claims are rendered obvious.

s 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Botto et al. (US 5821112).
Regarding claim 1, Botto teaches microbial compositions comprising mixed bacteria including at least 1 species each of Nitrosomonas, Nitrobacter, Enterobacter, Acinetobacter and Bacillus (abstract).  Regarding claims 6, Nitrosomonas europaea is a preferred species (col.5 line 20-30).  Regarding claims 8 - 10, since the prior art teaches the same species together in the same composition as claimed, it would also inherently exhibit the claimed intended results or activity (col.1).  Regarding claim 12, the compositions may be liquid form, or is aqueous (col.2 line 66 – col.3 line 14, 55-62).
Regarding claims 2 – 5 and 11, Botto does not teach the consortia having the claimed excess of a particular strains compared to others, or the claimed ratios.  However, Botto teaches the microbes are active components of the compositions (abstract, col.4, col.5 line 5-21), thereby indicating the strains to be result effective variables.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts and ratios of each strain within the consortia of Botto as a matter of routine experimentation and procedure, since the microbes are indicated to be active components thereof, and with a reasonable expectation for successfully obtaining an effective microbial consortia.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Regarding claim 7, Botto does not teach the claimed species.  However, the reference teaches that any species of Bacillus can be included in the composition (col.5 line 5-20), indicating that one in the art can select a species from therein.  Thus, in following the directions of Boot, one of ordinary skill in the art would have been motivated to select various species 
Absent evidence of an unexpected result, benefit or advantage, the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 6, 8 – 10 of copending Application No. 16/008 059 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each comprises a microbial consortium including the same bacteria, in the same amounts, numbers of species, ratios; and wherein they exhibit the same claimed activity. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699